DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 10, 2022 has been entered.
This Office Action is also in response to applicant’s amendment filed on February 10, 2022, which has been entered into the file.  
By this amendment, the applicant has amended claims 1, 12, and 13 and has newly added claim 19.  
Claims 1-19 remain pending in this application. 

 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1 and 12 have been amended to include the phrase “on a surface of each of the holographic elements facing the waveguide element a direction in which fringes of the first holographic grating extend is different from a direction in which fringes of the third holographic grating extend” that is not explicitly and not fully supported by the specification.  In specifically, the paragraph [0043] of the specification cited by the applicant does not explicitly disclose that the fringes are formed on the surface of the holographic optical element.  Also Figures 2, 3 and 5, do not suggest that the fringes are formed on the surface and extend on the surface of the holographic element, rather the fringes are formed within the holographic optical element and extend from a first surface of the holographic element to the opposite surface of the holographic element (121a).  This fringes formation is corresponding to a volume type hologram and the instant application specifically discloses that only volume type hologram is manufactured and used in the waveguide device, (pleases see paragraphs [0038]-[0040]).  The manufacture of the hologram as explicitly shown in Figure 4 of the instant application, is set up to have both the object light and reference light penetrate through the hologram recording medium (P) each from within the recording medium.  As explicitly stated in paragraph [0038], the interference of the exposing light beams will cause the polymerization of the hologram recording medium, comprising a photopolymer, to create dark and bright stripes through out the recording medium.  And a volume holographic grating with specific diffraction angle based on Bragg’s law, is manufactured.  A volume hologram by definition is the recording medium has a much larger thickness than the wavelength of the exposing light, which means that the interference fringes are formed into thickness direction or within the recording medium and the fringes are not formed extend on the surface direction.  Hologram with interference fringes formed in the surface of the recording medium is known in the art as relief hologram.  It is noted the holographic element disclosed in the specification based on the manufacture arrangement of Figure 4, is not a relief hologram, (i.e. the specification is also silent about the holographic optical element being a relief hologram).  The fringes patterns shown in Figures 3 and 5 in combination with the disclosure of the holographic element being “volume hologram” and being manufactured by the arrangement of Figure 4, therefore have to be extended from first surface of the holographic element (i.e. the surface of the incident light incident from above the recording medium P, Figure 4) to the second surface of the holographic element (i.e. the surface of the incident light incident from below the recording medium P).  Furthermore, the specification specifically states that the diffraction angle is determined based on Bragg’s law, one skilled in the art would understand that Bragg’s Law is the diffraction law based on periodic arrangement of scattering centers, (such as crystalline solid) through-out the medium, not just at the surface.  The specification therefore fails provide the adequate teachings to disclose and support for the fringes being extended on the surface of the holographic element.  It is further noted, for a within the holographic element, not the fringes extension on the surface or the direction of the fringes extended on the surface.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 12 have been amended to include the phrase “the waveguide element” that is confusing and indefinite since it lacks proper antecedent basis.  It is noted this phrase is recited before the recitation of the phrase “a waveguide element” which makes it indefinite.  
The phrase “first wavelength length” recited in claim 19 is confusing and indefinite.  It believes that there is a typographic error to include the term “length”.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-7, 9 and 12-13 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the patent issued to Mukawa et al (PN. 7,418,170) in view of the patent issued to Aiki et al (PN. 9,279,984).
Claims 1 and 12 have been amended to necessitate the new grounds of rejection.  
Mukawa et al teaches, with regard to claims 1 and 12, an optical waveguide device (Figures 14 and 17, columns 13-14, 16-17) that is comprised of two holographic optical elements (44 and 45, or 64 and 65), each having a first holographic grating, (64A, and 65A, with slanted angle a, as shown in Figure 10),  a second holographic grating (64B and 64B, with slanted angle b) and a third holographic element (64A and 65A, with slanted angle c), wherein the first holographic grating (64A and/or 65A) being configured to diffract light of a first wavelength (such as red wavelength, please see column 17, line 8-14) to propagate with a first diffraction angle (determined by the first slanted angle a) and the second holographic grating (64B, and 65B) being configured to diffract light of a second wavelength (such as green wavelength please see column 17, lines 8-14) to propagate with a second diffraction angle (determined by the slanted angle b) and the third holographic grating (64A and 65A) being configured to diffract the light of the first wavelength to propagate with a third diffraction angle (determined by the c).   As shown in Figures 18 and 19 and demonstration below, the fringes of the first holographic grating (64A and 65A) has a slanted angle of a, (the fringes extends from one surface of the holographic element to other surface of the holographic element), and the third holographic grating (64A and 65A) has a slanted angle c, (the fringes extend from one surface of the holographic element to other surface of the holographic element), and the two slanted angles are different from each other.  
Mukawa et al teaches the device further comprises an optical waveguide (63) configured to guide light propagated from one of the holographic optical elements (64) to another of the holographic optical elements (65). 
With regard to claim 12, Mukawa et al further teaches to include a projector (70, Figure 17)  configured to project light of a first wavelength (i.e. red wavelength 71R) and light of a second wavelength (i.e. green wavelength 71G).  
Claims 1 and 12 have been amended to include the phrase  “on a surface of each of the holographic elements facing the waveguide element a direction in which fringes of the first holographic grating extend is different from a direction in which fringes of the third holographic grating extend”.  This feature has been rejected under 35 USC 112, first paragraph, for the reasons stated above.  This feature can only be examined in the broadest interpretation.  
Mukawa et al teaches that holographic elements as volume type hologram gratings, (please see the abstract), which is identical to the type of the holographic element disclosed in the specification of the instant application, (please see paragraphs [0039] and [0040]), that by definition, the interference fringes of a volume type hologram are extended within the holographic element from the top surface to the bottom surface, (please see Figures 18 and 19 of Mukawa et al).  Aiki et al in the same field of endeavor teaches a waveguide devices that is 

    PNG
    media_image1.png
    728
    663
    media_image1.png
    Greyscale


With regard to claims 2 and 4, Mukawa et al teaches that the first diffraction grating (64A or 65A) is laying over the second diffraction grating (64B or 65B) which by dictionary definition the first and second diffraction gratings are superimposed together.  Mukawa et al further teaches multiplexed within a single grating medium, (please see Figures 15 and 16).  It would then have been obvious to one skilled in the art to apply the teachings of Mukawa et al to alternatively having the first holographic grating and the second holographic grating, and the third holographic grating and the fourth holographic grating to be formed multiplexed and superimposed within the same diffraction medium for the benefit of reducing the size of the waveguide device.  
With regard to claims 3 and 13, Mukawa et al further teaches that each of the holographic optical elements further has a fourth holographic grating (i.e. a grating in 64B and/or 65B with a different slanted angle, such as a orc) wherein the fourth holographic grating is configured to diffract the light of the second wavelength (i.e. green wavelength) to propagate with a fourth diffraction angle, (determined by the slanted angle).  
With regard to claim 5, Mukawa et al teaches that the holographic optical elements are at an identical side of the optical waveguide, (please see Figure 17).  
With regard to claim 6, Mukawa et al in a different embodiment teaches that the holographic optical elements are at opposite sides of the optical waveguide element respectively, (please see Figure 14).  It would then have been obvious to one skilled in the art to modify the waveguide device to have an alternative design to achieve the same display function.  
With regard to claim 7, Mukawa et al teaches that at least one of the holographic optical elements is a reflective holographic element, (please see Figure 17).  
With regard to claim 9, Mukawa et al teaches that the optical waveguide is in a shape of a cuboid, (please see Figure 17).  

With regard to claim 17, Mukawa et al teaches that the holographic optical element is a reflective holographic optical element and the beam splitting module is optically coupled to one of the holographic optical elements via the optical waveguide, (please see Figure 17).  

Claim 8, 10-11 and 14-15 and newly added claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mukawa et al and Aiki et al as applied to claims 1 and 12 above and further in view of the patent issued to Piskunov et al (PN. 10,386,642).
Claim 19 has been newly added to necessitate the new grounds of rejection.
The optical waveguide device taught by Mukawa et al in combination with the teachings of Aiki et al as described in claims 1 and 12 above has met all the limitations of the claims.  
With regard to claim 8, Mukawa et al does not teach explicitly that at least one of the holographic optical elements is a transmissive holographic element.  Piskunov et al in the same field of endeavor teaches a waveguide device that is comprised of two holographic optical elements (34a and 34b, Figure 13) wherein the holographic optical elements may be transmissive (Figure 13) or reflective (Figure 12).  It would then have been obvious to one skilled in the art to apply the teachings of Piskunov et al to modify the waveguide device to have the holographic optical elements alternatively be transmissive for the benefit of allowing the optical waveguide device to have alternative design.  
With regard to claims 10-11 and 14-15, Mukawa et al teaches that the waveguide device comprises an optical waveguide (63, Figure 17) that has a shape of a cuboid but it does not teach Piskunov et al teaches that the optical waveguide device that is comprised of two holographic optical elements (34a and 34b, Figures 12 and 13) wherein the waveguide element (33) that has a first surface (332 and 333) and a second surface (331) opposite to the first surface wherein the waveguide element has a first surface has a first portion (333) that is parallel to the second surface and a second portion (332) inclined relative to the second surface, (Figure 13).  With regard to claim 11, the waveguide has a wedge shape, (please see Figure 13).  With regard to claim 15, Piskunov et al teaches that the light from the projector (31) enters the waveguide from the second portion of the waveguide.  In light of the disclosure of Mukawa et al, the projected light may enter the waveguide in either the first or the second surface.  It would then have been obvious to one skilled in the art to modify the waveguide device of Mukawa et al to make the optical waveguide with a wedge shape for the benefit of designing the light entering and propagating within the waveguide to have desired direction and manner.  
With regard to newly added claim 19, Mukawa et al in a different embodiment teaches that the one of the holographic optical elements (45, Figure 14) is disposed on the first surface of the waveguide element, and the other of the holographic elements (44) is disposed on the second surface of the waveguide element, the second portion of the first surface directly receives the light of the first wavelength and the light of the second wavelength, the other of the holographic element (44) reflects the light of the first wavelength and the light of the second wavelength after passing through the waveguide element from the second portion of the first surface and the one of the holographic optical elements (45) substantially reflects the light of the first wavelength and the light of the second wavelength after passing through the waveguide element from the .  

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mukawa et al and Aiki et al as applied to claim 12 above and further in view of the US patent application publication by Ma et al (US 2015/0130896 A1).
The optical waveguide device taught by Mukawa et al in combination with the teachings of Aiki et al as described in claim 12 above has met all the limitations of the claims.  
With regard to claim 18, Mukawa et al teaches that the red, green and blue light beams (71R, 71G and 71B, Figure 17) is combined by a beam splitting module (72) that may comprise more than one beam splitting surfaces but does not teach explicitly to include a plurality of splitters arranged away from the projector along one dimension.  Ma et al in the same field of endeavor teach that the red green and blue light beams may be generated by red laser, green laser and blue laser (901c, 901b and 901a, Figure 9A) with a plurality of beam splitters (911 and 913, Figure 9A) arranged alone one dimension.  It would then have been obvious to one skilled in the art to alternatively provide the laser sources and a plurality of beam splitters taught by Ma et al to provide the red light, green light and blue light to enter the optical waveguide of Mukawa et al to provide full color display.  

Response to Arguments
Applicant's arguments filed February 10, 2022 have been fully considered but they are not persuasive.  The newly amended claims have been fully considered and are rejected for the reasons stated above.
In response to applicant’s arguments, the applicant is respectfully noted that the specification of the instant application does not support for the fringes to be extended on the surface of the holographic optical element, (please see the details explained in the section of USC 112, first paragraph rejection above).  The specification of the instant application only discloses that the holographic optical element is a volume type holographic optical element which means by definition the interference fringes is extended within the holographic element not on the surface of the element.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309.  The examiner can normally be reached on M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/           	Primary Examiner, Art Unit 2872